Territorial, social and economic cohesion - Good governance and EU regional policy (debate)
The next item is the joint debate on the following reports:
by Mr Petru Constantin Luhan, on behalf of the Committee on Regional Development, on territorial, social and economic cohesion
; and
by Mrs Ramona Nicole Mănescu, on behalf of the Committee on Regional Development, on good governance and EU regional policy
.
Mr President, we have intended with this report to answer the question raised in the title, which is whether establishing economic, social and territorial cohesion is an absolute prerequisite for global competitiveness in the European Union, with a particular focus on the role played by the cohesion policy in this respect.
It is alarming that there are such great disparities between the European Union's 271 regions. While the most developed region has a per capita GDP which is 334% of the EU-27 average, this figure is only 26% in the poorest region, in other words, 13 times smaller.
Another adverse factor is the rate of economic growth in the European Union, which is slower compared to that of our international competitors. Therefore, as is also mentioned in the EU 2020 strategy, we need to develop strategic areas and look outside the European Union to become more powerful.
Europe is faced with a tough task as it will need to tackle, apart from the impact of the current crisis, other major challenges as well, such as adapting to globalisation, demographic changes, climate change and energy security problems.
The cohesion policy's role in the EU 2020 strategy is unarguable. I think that this policy's priorities must be aligned with the objectives of the future strategy, but it is worth mentioning that it still needs to remain an independent policy. The strategy's objectives can be achieved more easily through increasing the synergy between the research, development and innovation programmes, on the one hand, and the cohesion programmes, on the other. We must support large projects with a major impact at EU level, which will generate economic growth, create jobs and ensure sustainable development for the regions.
Particular importance must also be attached to investments in any kind of infrastructure, be it transport, ICT, social, educational, research and development or environmental, which will help achieve a suitable level of accessibility for all European citizens, offering them equal opportunities to development potential.
The guidelines at local and regional level will be dictated by the specific features of the area, with the opportunity available to generate immediate added value. The application of the principle of decentralisation must be encouraged up to local authority level so as to improve the absorption of European funds.
While promoting economic competitiveness and creating jobs, the particularly important role played by SMEs must not be overlooked. They must enjoy increased access to EU funding, financial engineering instruments and other credit sources. Maximising the cohesion policy's impact is an absolute must for boosting economic competitiveness. At this point, I would like to stress the need to continue simplifying the procedures for using EU funds, the guarantee of their flexible use, the continuing use of GDP as the main criterion for determining regions' eligibility under the cohesion policy and the need for a specific proposal from the Commission on the use of public-private partnerships.
In terms of increasing the European Union's global competitiveness, I think that part of the funds allocated to the cohesion policy should be used to establish and maintain Europe's role as global leader in the sectors where it already enjoys a competitive edge and in the sectors where there is potential for it to become global leader.
Therefore, fellow Members, achieving economic, social and territorial cohesion, along with strategic investments, is the absolute prerequisite for guaranteeing the European Union's economic competitiveness globally.
Mr President, the current global crisis has highlighted once again how important good governance is at every level, as well as the need to have local and regional authorities constantly involved, as equal partners, in devising and implementing EU policies and strategies, especially as they enforce almost 70% of EU legislation.
The cohesion policy plays a vital role in the application of multi-level governance. Given the considerable impact this has in achieving territorial cohesion in Europe, the principle of multi-level governance should become compulsory for all Member States. Indeed, active involvement by local and regional authorities in the decision-making process even at the prelegislative phase, along with a relevant analysis of the effectiveness of share management mechanisms, with the various responsibilities that the Commission and Member States have, will actually guarantee that better results are achieved with regard to the absorption of European funds in the future programming period.
The practical reality has shown us that an integrated approach to regional policy is much more effective in terms of the results achieved. This is precisely why this approach should also become compulsory. We need a common definition of the concept of partnership. On this point, I have asked the European Commission to come up with a definition of this as a condition for establishing proper partnerships with local and regional authorities.
Therefore, adopting the local development methodology based on local partnerships is the solution available to Member States for enhancing the role of local and regional authorities in the management and implementation of European programmes, especially those relating to urban, rural and cross-border development. The simplification of regulations at EU and national level, not only as a consequence of the economic crisis but also as a general principle of the future cohesion policy, is a prerequisite for better governance in applying the cohesion policy, as it is the only way we will be able to encourage prospective beneficiaries.
In addition, I think that we need for the future programming period a common set of regulations for using European funds, which are applicable to all Member States, thereby eliminating the opportunity for the latter to introduce additional conditions which actually restrict access to funding.
If our long-term aspiration is to have a policy which is clearer, results-orientated and much easier to apply, the Commission must improve both the assistance capacity given to local and regional authorities and the systems for monitoring the activity carried out at national level. I believe that training and guiding these authorities through the process of implementing the programmes will help reduce the high error rate, especially with regard to ineligible expenditure and public procurement. In order to avoid duplication of audits and the excessive level of control currently faced by beneficiaries, we have asked the Commission to produce a single audit manual which will facilitate the uniform application of a single audit model at all levels. Last but not least, we must take measures to encourage the private sector's involvement in European projects. A first step in this direction is to simplify the regulations for operating the financial engineering instruments aimed at small and medium-sized enterprises.
Finally, I want to mention the good cooperation I have enjoyed with the Commission's representatives during the consultations, as well as the receptiveness and support they have shown in giving effective backing to the measures featuring in this report, which is a further guarantee that these measures will eventually be adopted by the Commission.
Mr President, honourable Members of the European Parliament, in particular, Mrs Mănescu and Mr Luhan, I would specifically like to thank both of you for your two reports, which are once again constructive and very positive towards regional policy and have come at absolutely the right time in view of the ongoing debate on the future structure of regional policy, particularly looking ahead to the Cohesion Forum at the end of January/beginning of February.
It is important that we constantly view regional policy in particular as an investment policy - as a policy of investing in regions, in people, in Europeans. In the area of innovation and regional policy, a total of EUR 86 billion has already been earmarked for this financial period, and this is intended to help small and medium-sized enterprises in particular, to improve the quality of their workforce, their production methods and the services that they are able to offer. However, what we need to do - and here you are both absolutely right - is to improve our strategy further in the future, so that in addition to the controls that will continue to be necessary in the future - in other words, alongside correct financial conduct - we focus much more on a results-orientated assessment of our work. I always say - and it is at the core of the cohesion report and its conclusions - that there is no contradiction between focusing on a few priorities as laid down in the EU 2020 strategy and flexibility in implementing these in the very varied regions of Europe.
Territorial cohesion is enormously important. For me, it is a key issue and provides us with information as to how we can improve living standards in the regions further, which is our task, in order to ensure that people have prospects in the regions in which they were born. That will also contribute to further internal cohesion in Europe.
In this context, it is important - and this should be accentuated in the coming programming period - to bring back the focus more to the role of towns and cities, in view of the fact that around 70% of Europeans live in an urban environment, but at the same time, it is essential that we do not forget the importance of town and country relations. Here it is a matter of using other funding to continue to improve the interfaces and to prevent unnecessary overlaps.
It is also important - as we debated very comprehensively and, in my opinion, very well in this House some time ago - to pay attention to areas with specific geographical circumstances and, naturally, to consider the matter of demographic change in Europe, which is something that we will encounter very often and need to deal with. On the one hand, we are seeing very serious tendencies towards depopulation in rural areas and, on the other, a great increase in the attraction of urban areas - with the result that we have not only more and more people living in a small space, but also a corresponding depopulation. To a certain extent, this can be countered by investments in old and new infrastructure. This will make a very important contribution to ensuring growth.
The matter of partnership - of cooperation - is very important, as was mentioned in particular in Mrs Mănescu's report. Yes, it is important to develop multi-level governance. However, I would specifically like to point out to this House the importance of the regions also involving the local level. When I am in the regions discussing things, I sometimes get the impression that the local representatives are not being involved by the regional representatives, and that the regional representatives are not being involved by the national representatives. We need to develop instruments here.
I am with you but, vice versa, I must also state quite clearly that naturally, we must respect the constitutional framework of each Member State and give it its due. However, I support you on the matter of involving as many levels as possible - but also as many stakeholders as possible, including NGOs - in the development of our partnership and investment programmes.
I will perhaps go into the matter of financial controls in more detail in my closing remarks, since I have already exceeded my speaking time. I would also like to warmly welcome the new president who has taken the chair.
Mr President, the cohesion policy is one of the EU's most important and successful policies. The Treaty of Lisbon allows territorial authorities to be more deeply involved in the decision-making process, which is an important step towards genuine multi-level governance. This must play a key role not only in the forthcoming programming period, but also in every phase of devising and implementing the Europe 2020 strategy.
The Mănescu report, which was voted for unanimously in the Committee on Regional Development, wishes to focus on the competences and role of regional and local authorities in the process of implementing the cohesion policy. The report stresses that the multi-level approach must be applied horizontally in all EU policies. Multi-level governance is a prerequisite for achieving territorial cohesion and boosting its potential. It should be based on a bottom-up approach, taking into account the diversity of the administrative systems currently operating in Member States.
Greater focus must be placed on the integrated approach during the current programming period and in the future, which also applies not only to improving administrative capacity but also to the use of the financial engineering instruments. The role of local and regional authorities must expand by adopting a local development methodology based on regional partnerships, especially for projects relating to urban, rural and cross-border aspects. The role of these partnerships is to help achieve balanced development and they extend beyond national frameworks, thereby contributing to the increase in the Union's territorial cohesion. In addition, they will highlight not only the common development potential, but also the specific local aspects.
Multi-level governance based on clear, transparent procedures will lead, by extension, to decentralisation, which is still necessary in some Member States. Expanding the role of regional and local authorities involves giving them responsibility for making projects more efficient, which will mean adopting a more results-based approach.
I congratulate Mrs Mănescu and Mr Luhan for the excellent reports they have presented, which will provide significant added value to the future of the cohesion policy.
on behalf of the S&D Group. - Mr President, let me commend my colleagues, Mr Luhan and Ms Mănescu, for their excellent work. We all agree that the cohesion policy has a significant role to play for the competitiveness of the European regions. With regard to the continuation of the policy and its achievements, we want to see adequate resources, or at least no less money made available for the cohesion policy than we have at the present time.
Neither do we want an additional burden for the beneficiaries. The future design of the cohesion policy depends on the decision we will take together. However, the Commission has an important role to play with the proposal it makes and here we rely on you, Commissioner Hahn, because in my opinion, some of these proposals - like the suggested preconditions for the Member States for receiving European Union financial assistance - need additional qualification.
The cohesion policies for all regions need support, and we should not permit a situation to arise in which they will suffer because of the inefficiency of some national governments. Here again, I agree, Commissioner, that it is important to develop these levels. It is therefore crucial not to replace complexity by conditionality and not to make life difficult again for the final beneficiaries. To ensure the cohesion policy leads to positive results, let us allow the regions to participate actively; let us allow them to feel ownership of the process, give them appropriate resources and make sure they use them in the most efficient way.
Mr President, Commissioner, first I wish to thank the rapporteurs for their excellent work. These two reports really do create a firm basis for the future of cohesion policy.
A viable cohesion policy that applies to Europe as a whole is an absolute precondition for our global competitiveness, no doubt about it. As the Commissioner said, regional policy is nothing less than investment policy. This is something that we also need to strive for in the future. It is through cohesion policy that we can also respond vigorously to the goals of the Europe 2020 strategy. If we want better research, development and innovations, we also have to see cohesion policy as an integral component of these goals, and we must acquire a broader perspective on them.
Cohesion policy is not actually just a matter of solidarity. Of course, it is partly, but it is through cohesion policy that we now have very robustly financed research, development and innovation. That is why it is only right that we should also put at least the same amount of money into cohesion policy during the next funding period as we have hitherto. The Fifth Report on Economic, Social and Territorial Cohesion takes excellent account of these factors, and it is also very important that we invest more time and money in success.
Mrs Mǎnescu's report also gets to grips with a very important key question in cohesion policy, namely, how to establish such a policy which is good and which takes every level into consideration. We have had some disappointing results as regards implementation figures, for example. As regional policy actors, we should take seriously these problems in cohesion policy and, furthermore, try to find solutions to them. In my opinion, Mrs Mǎnescu's report also does an excellent job of addressing these issues.
Mr President, I should like to focus my speech on Mr Luhan's report.
Regional cohesion policies have a key role to play in Europe for economic development that is balanced, socially harmonious and ecologically effective, that is, at the end of the day, globally competitive.
I thank Mr Luhan for including some of our amendments aimed at establishing a sustainable low carbon economy which safeguards biodiversity. Nonetheless, we cannot vote for his resolution because it promotes a vision of cohesion policy as an instrument for global competitiveness that still appears to us to be too narrow, too restricted and inadequate.
We must point out two sticking points. Firstly, the rapporteur relies almost exclusively on quantitative measures in terms of infrastructure as the driving force for growth, increase being his main criterion. We do not feel that is appropriate for the current situation. For example, he mentions 246 operational programmes in research and development and is proud of these, but without questioning what they are about. Research is a good thing but we also need to know what it is that we are researching.
The second sticking point is that the rapporteur does not put forward sufficiently clear plans. We would have liked a robust choice in order to meet the challenges set out in his report, the choice of a green economy, of a green new deal which is the only choice capable of moving Europe and its regions upwards.
Mr President, these reports are along the same anti-grassroots lines as the strategic plans of the monopoly groups in the European Union and of the bourgeois governments that serve them. There never has been, nor can there ever be, cohesion in the European Union, despite the efforts made to use political cohesion for the purpose of manipulating the public. The policy of the European Union is coloured by two basic elements: the first is the deep-rooted inequality which is an inherent characteristic of the capitalist development method and the second basic element is that Community funds are not allocated to grassroots needs; they are allocated to works and infrastructures to boost the return on capital and hot money for the monopoly groups through public-private partnerships.
Today, as the capitalist crisis continues, even this misleadingly named principle of Community solidarity is being abandoned and replaced by the competitiveness of capital. The reports and plans of the political representatives of capital for future cohesion policy serve the contemporary needs of business groups, faster capitalist restructurings through the anti-grassroots EU 2020 strategy and the savage attack on the labour, insurance and social rights of the working classes. The European Union and the capitalist development method are not able to satisfy urgent needs, such as earthquake protection, education, health and welfare. That is why leaving the European Union is more necessary today than ever before, as is the fight for a planned socialist economy.
on behalf of the EFD Group. - Mr President, I am speaking tonight because my colleague, Mr Bufton, who would have addressed you, is unwell. On his behalf, I present this to you. As we know, along with the CAP, regional funds represent the biggest part of the EU budget. For decades, the British people have been forced to foot the bill for various projects around the EU, most of which are of no benefit at all to the UK taxpayer.
Recently, the Bureau of Investigative Journalism in the UK unveiled the fact that EU regional funds are being used to prop up arms dealing companies in Eastern Europe, with some projects receiving funding amounting to millions of euro, although these are some of the richest companies. Do they really need EU subsidies? Given the fraud and waste endemic in this budget line, and the way it is not even being used for the purposes its supporters allege, I call on the coalition in the UK to withdraw funding, as we need this money at home - yet another reason to leave the EU.
(HU) Mr President, ladies and gentlemen, Hungary is certainly in a special position when it comes to the creation and support of regions constituting transboundary economic units. It is an historical fact that these regions were a unit within the Carpathian Basin at one time. The Members of Jobbik therefore support cooperation between the regions and consider it a necessity in the present situation as well, which could further mitigate the temporary barriers erected between the Hungarian people.
However, instead of resources disbursed and controlled directly through Brussels, we can only envision funding in the form of projects launched and approved in joint collaboration, based on a partnership between the countries concerned. At local and regional levels, identification as well as management of problems can be more effective, taking into consideration the transboundary nature of the economically connected regions mentioned as an example. This should be supported even if we only take into account economic considerations. Similarly, the simplification of rules, the involvement of SMEs in European projects and the process of helping economically less developed regions to catch up should all be supported if these popular measures did not entail an extension of the competence and supervisory role of Brussels and the Commission to the detriment of national control. Prioritising the regions and granting them direct economic support could even trigger the beginning of a new era for the Hungarians of the Carpathian Basin.
(PL) Mr President, there are few European political strategies that give rise to so much emotion and controversy. Cohesion policy, which, by some, is considered to be a socialist policy par excellence, is thought of as a capitalist policy by others. By some, it is regarded as a just policy, and by others as unjust. Some see it as a way of ironing out disproportions, while others see it as strengthening competitiveness.
In fact, there are no contradictions within the policy, which is essentially intended to foster greater cohesion between areas of the European Union, not only in terms of social justice, but also in terms of equal opportunities with regard to competitiveness. In other words, it is cohesion for competitiveness. Both reports speak about this, and point to certain aspects that are important not only for the situation today, but also in the debate about the future of cohesion policy. I would like to draw attention to the fact that both reports focus particularly on the principle of partnership.
I call on the Commissioner to give serious consideration to whether a requirement for Member States should be placed in the proposed development contract. Such a requirement would state that, before signing a contract, a Member State shall agree all directions for development, priorities and principles with local and regional partners. This should be compulsory so that the European Commission can unambiguously assign to each Member State responsibility for implementing its part of cohesion policy.
(EL) Mr President, Commissioner, I should like to start by congratulating and thanking the rapporteur, Mrs Mănescu, for her excellent collaboration and for the fact that she was prepared throughout to discuss and take account of proposals made by fellow Members in connection with the contents of the report. As regards the contents of this report that we are debating, there can be no doubt that good governance is fundamental to the success of any policy, especially cohesion policy, which is based on joint administration, most of the responsibility for which has shifted to national and regional authorities. There is only one answer to the challenges of this complex administration system: multi-level governance.
What I should like to stress is that, if we take account of the future direction of cohesion policy, at least as it would appear up to a degree in the fifth cohesion report, multi-level governance in both its horizontal and vertical dimension will be instrumental to the viability of any development initiative and to the success of the policy. I also welcome the call for simpler rules and greater technical assistance for local authorities on the part of the European Commission as factors that will guarantee greater participation by potential beneficiaries in programmes and in taking up funds in a viable manner. The assessments which are now carried out by the European Commission give us information as to which bodies consistently have problems in terms of their managerial capabilities in implementing political cohesion programmes. As the report notes, additional technical assistance for these bodies, in conjunction with reinforcement of the 'Train the trainers' initiative, will boost the managerial capabilities of even the smallest body at local level. Finally, I believe that more unified and harmonised rules for the Structural Funds will provide a solid basis for efforts towards simplification and sound financial management.
(BG) Mr President, just days ago, the Commission voted for the Danube strategy action plan, so I will look at Mr Luhan's report through the prism of this event, especially since he says in his explanatory statement that his aim is to stimulate debate on the dependency and complementary nature of the measures at European and national level. To this I would like to add the regional level. The report outlines the framework in which the cohesion policy can play a role in improving the Union's competitiveness. It does not explicitly set out the role of macro-regions in this process, but an analysis shows that the Danube strategy is precisely such a framework on a smaller scale, as was the Baltic strategy before it. I find that the conditions in the report coincide with the realities in the Danube Action Plan. Furthermore, the tenets of increasing competitiveness contained in the report are fundamental to the strategy. For example, the report places great value on building links with other territories. It underlines that the Member States have to support a locally oriented approach to formulating and implementing the cohesion policy. And all of these are operating techniques enshrined in the new policy for the Danubian macro-region.
I also admire the thesis in the report about the importance of providing continued support, in particular, to disadvantaged regions. This makes the Danube strategy a special case in Mr Luhan's report which conforms fully with its conclusions. The aim of my comparison is to show the true path of the cohesion policy. I believe that these principles and operating methods should form the basis of the cohesion policy during the next programme period, and include a results-oriented local policy through the macro-regions.
(DE) Mr President, I would like to express my thanks to the rapporteur on good governance; in particular, I want to express my thanks for her positive cooperation and to congratulate her on this excellent report. This report shows the Commission what needs to happen in the time ahead, particularly in the area of the partnership principle. It states how it must be ensured that local and regional levels are also involved, and how economic and social partners as well as representatives of civil society need to be involved in all phases - in the implementation and in the evaluation of the Structural Fund. That represents a commitment by the Member States to real partnership. It means that the partners will be empowered to talk to the administrations as equals, through training initiatives and financial support; it means that the partners will have a real influence on the form the programmes take. So far, however, we have seen little commitment on the part of the Commission. That applies just as much to the current period as to the proposals that it has made on the matter. I welcome the fact that Mr Olbrycht said that if this development and investment partnership contract comes about, it will only be possible if there is a partnership and if the partners are involved in developing these plans on an equal footing. Otherwise, there is a risk that we will move from being a Europe of regions to being a Europe of Member States, and that is not our aim. Our aim is regional development and the involvement of the local and regional levels, of the economic and social partners, and of civil society.
(PT) Mr President, this debate is taking place at an opportune time in that the economic, social and territorial disparities within the European Union are being exacerbated in a way that is worrying: the inequality that exists between countries and regions and those within each country are getting worse. We have clearly failed to achieve territorial cohesion.
Cohesion policy does not exist in isolation from other areas of policy: it influences and is profoundly influenced by the prevailing political guidelines and macro-economic framework. Attacks on workers' salaries and rights, the dismantling and degrading of public services, the attack on the state's social functions and cuts in public investment are integral parts of the economic and monetary policies that the European Union has been imposing on Member States. These are policies that lead to increased poverty and inequality, and that prevent us further every day from achieving cohesion.
The truth is that cohesion policy has not counteracted the impact or imbalances caused by the integration of economies with very diverse levels of development into the Single Market or the Economic and Monetary Union. The insufficiency of the funds dedicated to cohesion and the incoherence of macro-economic policies that are obsessively focused on nominal convergence but make real convergence unviable are significant causes, which must be corrected by increasing the budgetary allocation to cohesion and by profoundly changing macro-economic policy.
Supporting production and developing the productive capacities of each country and region, taking full advantage of the local potential that each has through the sustainable use of its resources, preserving the environment and creating jobs with rights, as well as strengthening social security schemes and public services, are strategically essential to effective economic, social and territorial cohesion.
(IT) Mr President, ladies and gentlemen, I welcome Mrs Mănescu's report.
Multi-level governance has a key role to play in cohesion policy and, in this respect, the multi-level approach, which provides for cooperation and shared responsibilities across various levels of government, is being put into practice in the management of regional funds. The Commission is promoting initiatives in favour of regional and local authorities. There must be a greater incentive to support such proposals in order to ensure the real coordination and effective implementation of European programmes.
The partnership must be guaranteed by a culture based on dialogue between the various parties involved. Cooperation at regional level must be transparent and must ensure fair representation of all concerned.
For this reason, it is important to provide appropriate training for subnational representatives through initiatives such as Erasmus for regional and local officials, the financial cost of which must be borne by the Commission. This is likewise useful for exchanging good practices and for improving the quality and effectiveness of cohesion fund management.
(DE) Mr President, ladies and gentlemen, firstly, I find it regrettable that an important debate on cohesion policy has once again been pushed almost into last place on the agenda. It does not do justice to this policy and its importance in any way. I would like to express my thanks to the rapporteurs for their reports, which have emphatically shown us the policy area in which the European Union has been really successful - namely cohesion policy - and the fact that it is essential to continue this policy and to do so in a political system with multiple levels - in other words, multi-level governance.
Cohesion policy projects make European action directly visible to our citizens: in infrastructure projects, in social projects, in support for research, innovation, in the maintenance of competitiveness and employment in the regions. In the current debate on the future of the European Union, alongside the debates on currency and finances, we should be debating with the same intensity on what the European Union needs to ensure its internal cohesion, so that countries and regions do not drift apart economically, socially or politically. After all, when faced with global challenges and the emergence of new competitors on the world market, we need greater union and greater commonality. Cohesion policy can make a significant contribution to this.
For this, however, we need cohesion policy to be focused more on those projects and project areas that advance Europe as a whole, that enable those who are strong to remain strong, and that give those that are weaker the opportunity to close the gap to the strong. In my view, to achieve this, it is necessary to maintain and expand the objectives of cohesion policy that have applied to date. However, I also feel it is necessary to make the funding more conditional and more focused on central European initiatives, whether in the transport sector, in the energy sector, in regional and urban development, or in research and innovation. The path described by the Commission in its Fifth Cohesion Report seems to me to be a necessary part of this - namely, to integrate the funds into a common strategic framework which results in a development and innovation partnership between the Commission, the Member States and the representatives of the regions. It also includes, however, involving the local and regional administrations in this process as early as possible. In so doing, the new forms of regional cooperation could genuinely support the process of developing real multi-level governance.
Mr President, I hope you will allow me to make a further comment regarding what was said by Mr Colman, who has unfortunately left the Chamber. I would like to remind him that the European Union is a voluntary union of states. If countries want to leave, they have the right to do so. However, I do not believe that is what the citizens of Scotland, Wales, Northern Ireland and England really want.
(IT) Mr President, Commissioners, ladies and gentlemen, we are laying the foundations for the Europe of 2020, imagining it to be inclusive, intelligent and innovative and, in doing so, we must clearly situate the challenges we face in a global context.
We can only enter and win the race to become competitive if we succeed in creating uniform levels within the European Union. The three aspects of cohesion policy - social, economic and territorial - together with the Structural Funds, are the instruments on which we must focus our attention. Indeed, we must not think of applying the cuts required to overcome the financial crisis to cohesion policy. On the contrary, we must assume the responsibility for implementing it, improving it where it has failed.
On the basis of the data gathered and of the analysis of the results obtained, the Committee on Regional Development underlines, in Mr Luhan's report, the close relationship between competition and cohesion, and proposes corrective actions for the next programming period. There is no doubt that Europe can only become competitive if it successfully overcomes the territorial disparities that exist between the various regions.
In this regard, I thank Mr Luhan for having accepted my amendment aimed at reiterating the possibility of introducing advantageous tax provisions for transitional periods of no more than five years - a possibility already contained in the resolution which was voted on by this Parliament in February 2006. This is a useful way of avoiding some of the difficulties encountered in applying cohesion policy, such as complex procedures, inadequate checks and the need for more effective monitoring.
A series of amendments have been tabled on these points to optimise the impact of cohesion policy and thus increase the Union's economic competitiveness. As Mr Luhan's report points out, emphasis must be placed both on horizontal and vertical partnerships between local authorities and on cofinancing, elements which must be regarded as fundamental principles.
It is also important to accelerate the simplification of procedures and access to financing, just as it is important to take an integrated approach to the distribution of funds and to maintain transitional regimes, particularly in this difficult period. The bottom-up decision-making process, with the involvement of the regions concerned, ensures support for development by harnessing specific regional aspects.
Finally, the report highlights two main objectives in this regard: innovation and infrastructure. I believe that this report is important because it provides all of us with a clear strategy for responding exhaustively to the problem contained in the title of the report.
I would like to tell you that, as the person in the Bureau responsible for interpreting and translation, I am going to ask the House to put the light that I have here indicating that the interpreters cannot follow you in every seat, because it is not very helpful for them to inform only me. I can, of course, inform you myself, but I think it will be more effective if we have this light at every desk.
(PT) Mr President, I should like to begin by congratulating Mr Luhan and Mrs Mănescu on the remarkable work that they have carried out on their respective reports. They have both made a significant contribution to the discussion on new cohesion policy for 2014-2020 that is under way.
Now, more than ever, it is essential to achieve economic, social and territorial cohesion to assert the European Union's competitiveness on a global scale. This goal will be achieved so long as we are aware that it is only by strengthening and developing the regional dimension that we can have a Europe that is internally cohesive and externally competitive.
In particular, I should like to stress three points that I consider crucial: firstly, decentralisation, ensuring that local and regional authorities, especially those with legislative powers, participate more and contribute to better implementing cohesion policy; secondly, the urging of Member States to invite regional and local authorities to participate on an equal footing with the national authorities and representatives in negotiations on the future of the Structural Funds; and lastly, the strengthening of the role of regional authorities in preparing, managing and implementing the programmes. It is only through the greater involvement of these authorities in the whole process that it will be possible to comply with the principle of subsidiarity.
Another aspect that I consider crucial is seeking a more simple architecture for the funds after 2013, not as a result of the economic crisis but rather as a general principle for future cohesion policy, so as to facilitate the absorption of the funds. The great concern underlying the Treaty of Lisbon was to bring Europe closer to its citizens. Instead of just doing this, let us also make their lives easier by preventing unnecessary administrative burdens that will dissuade them from participating. Only in this way will we achieve the goal of true territorial cohesion. Only in this way will we see a reduction in the starkly contrasting disparities that exist today within the European Union, and where there is currently a huge gap between rich and poor regions. Increased participation also means increased responsibility and it is this responsibility that should be taken up and shared by all, as a means of doing more and better to create a stronger, more competitive Europe.
(DE) Mr President, ladies and gentlemen, I should like to add my congratulations and thanks to the two rapporteurs for their successful work. The comments made by Mr Luhan on the subject of the 'Future architecture of cohesion policy post-2013' are particularly to be welcomed. Although the conclusions on the Fifth Cohesion Report already indicate the Commission's initial ideas on the subject, Mr Luhan's report is an important contribution to determining Parliament's position in respect of the Commission. Like the rapporteur, I therefore consider it eminently sensible for cohesion policy to be in harmony with the objectives of the EU 2020 strategy in the future. However, the individual regions must still be able to decide their own priority areas.
Not all regions are the same; even within an individual Member State, the regions differ. A maximum of two or three priorities - one of which may have already been made mandatory - leaves the regions little scope for manoeuvre. The regions need to be given room to invest in their infrastructure and people according to their own priorities. With this scenario, specific issues such as demographic changes may not be able to be taken sufficiently into account. That would not be much of a regional policy adapted to the needs of the regions, such as the Commission is always talking about. For this reason, I believe that we as Parliament have to make it quite clear from the start that the regions must not be allowed to be weakened relative to the Member States. The partnership principle needs to be strengthened further.
The significance of the regions of the EU varies greatly depending on the structure of the state. For this reason, particular significance must be attached to the principle of subsidiarity. This needs to be taken into account in the Commission's idea of establishing innovation and development partnerships between the Commission and Member States in the future.
Without going into too much detail, perhaps I might be permitted to discuss briefly the importance of Objective 3. I expressly agree with the rapporteur when he talks of difficulties in the border territories of the EU - both internal and external borders. This objective needs to be brought into play more in the future. In my opinion, too little weight is being given to Objective 3 in the current debate on the future of cohesion policy. In particular, cooperation between the regions situated at the former external borders of the EU - and I am referring here to my home region of Saxony - needs to be developed far more.
(IT) Mr President, ladies and gentlemen, the data provided by the Court of Auditors in the 2006 and 2008 annual reports on the control systems in operation for cohesion policy are certainly alarming.
These systems were not as effective as they should have been; they had an error rate of 12% for the amounts reimbursed in 2006 and of 11% in 2008. If this error rate is to be reduced, the European Commission must strengthen its supervisory role in relation to local and regional policies.
The development of a guide for public and private operators and the creation of a training and mobility scheme on how to apply multi-level governance policies in practice could represent effective measures for improving regional policy.
Furthermore, Member States must strengthen the role of regional and local authorities, in particular, following the entry into force of the Treaty of Lisbon.
It is likewise necessary to facilitate cross-border regional cooperation; indeed, in many areas of the European Union, there is enormous potential for cooperation between regions and local communities of bordering Member States, particularly in sectors such as tourism, agriculture, industry and the environment.
I shall take advantage of the fact that I have concluded my speech within the allocated time to thank the interpreters, who are always very good to us.
(PL) Mr President, Commissioner, at the outset, I would like to stress that I consider the report to be particularly important, and to congratulate the rapporteur, Mr Luhan, on an excellent job. I think that cohesion policy should be the European Union's flagship policy, and that its significance should grow in future years. As a horizontal policy, it should set out the directions to be taken by sectoral policies, and contribute to an increase in the competitiveness of European regions and a strengthening of the European Union's position on global markets. The system for implementing cohesion policy must be modern and flexible, based on a multi-level management model, as has been mentioned many times. It should also foster the coordination of the Structural Funds with other European instruments and with national funds.
I managed a region with 2 200 000 inhabitants for two terms of office, and I was responsible for implementing cohesion policy instruments on the basis of both a centralised model, between 2004 and 2006, and a decentralised model - the regional operational programme - between 2007 and 2013. These experiences allow me to state with full responsibility that the decentralised model allows for better use of local potential for the implementation of strategic solutions and the achievement of positive changes, which is why I am convinced that goals should be agreed at a European level, but the ways of achieving them should be defined in accordance with the principle of subsidiarity at the most appropriate level, which, in the case of cohesion policy, means the regional and local level. At the same time, it is essential to link expenditure of funds to the achievement of measurable goals and results: economic growth and a higher level of employment and social inclusion.
(RO) Mr President, I, too, would like to congratulate my colleague, Mr Luhan, for all his efforts in compiling this report, which is especially important for Romania too. I believe that the Europe 2020 strategy must promote a sustainable development plan. In this respect, what is required are both stronger representation externally and more efficient coordination internally.
This report is important because it mentions the cohesion policy's achievements. Indeed, a major role is given to boosting the regions' competitiveness globally. Allocating funds for investment and development projects will definitely be a major benefit for our country. It should be pointed out that Romania may be eligible for substantial funds both now and in the period after 2013.
In this regard, at national level, there were ...
(The President cut off the speaker)
(PT) Mr President, Commissioner, it is true that cohesion policy is important as a contributor to growth and prosperity, as well as to promoting development that is balanced between regions. It is true that development that is balanced between regions is essential to the functioning of the internal market and of the Union itself, and that cohesion policy is essential to achieving the objectives of the Europe 2020 strategy. It is also true that cohesion policy is useful to the environment, to job creation, and to shaping and creating a modern transport network. Given all these things, Mr President, Commissioner, it is unacceptable that the Commission is now taking advantage of these regions' successes and now also wishes to use them as a threat against Member States that do not meet macro-economic criteria. This is particularly true given that, in these situations, the regions were not even involved and do not have direct responsibilities, and given that they will be the ones most affected by the constraints on the use of the Structural Funds. This is not right, Commissioner, and I should like to hear your reply.
(LV) Mr President, I should like to draw the attention of this House to social cohesion. I find it difficult when talking to voters to explain that we take decisions here in a profound and deliberate way when their standard of living has deteriorated since joining the European Union. I am talking about Latvia. Thirty-four per cent of the population of Latvia currently survives on subsistence income and on the margins of poverty. The minimum pension is LVL 64, received by 12% of the population. What I see and hear in this Chamber, what is contained in the reports, is something that I cannot, for my part, support, because I cannot perceive that social questions are given any great attention here. Once again, what we have here is talk of further market liberalisation, competitiveness ...
(The President cut off the speaker)
(DE) Mr President, I should like to make four comments on these reports.
The first is that the European Union only makes sense to people if it tries to alleviate economic, social and territorial disparities.
The second is that European cohesion policy is the crucial financial policy instrument for achieving this objective.
My third comment is that those who criticise this should really come up with an alternative. If they have no alternative to offer, then they should keep quiet.
My fourth point is that my home region - I come from eastern Germany - is an area where this policy has advanced economic development. We are on the right path, but we still have some way to go. We will therefore continue to need further support after 2013 if we are to keep making progress.
Mr President, Tip O'Neill, the great Irish-American politician, once said: 'all politics is local'. The same could be applied to the European Union in terms of development. All development has been regional.
In particular, the success of my own country under the cohesion policy since we joined the European Union is a perfect example. We had a little over half the average GDP when we joined in 1973, but now we have one and half times the average GDP, notwithstanding the financial difficulties of the country at the present time.
Secondly, as we move forward, one of the key aspects for us is going to be to simplify the procedure, put an emphasis on results and added value and try and cut down on red tape and regulation. You could fill in forms from here to the end of Parliament but, if there is no added value, it is of no benefit. If we do that, we can continue to make progress and I certainly look forward to seeing the regional policy ...
(The President cut off the speaker)
(SK) Mr President, the effective application of cohesion policy, which is, at present, very decentralised, requires the responsibilities of regional and local level bodies to be further strengthened, because these bodies best understand the needs of a given area and its inhabitants.
I firmly believe that the creation of a real partnership with regional and local bodies requires a clearer definition of the so-called principle of partnership, as well as the active involvement of local and regional bodies in consultations on the regional policy of the European Union. I would like to emphasise that the provision of better coordination between individual levels of control, greater flexibility, and transparent and clear procedures, not only represent features of good administration of public affairs but, above all, should facilitate the drawing down of funds and increase the participation of potential partners in projects.
Mr President, I would like to express my thanks for the very lively debate and I would also like to take this opportunity to say a few more words about financial controls. As I am constantly emphasising at various opportunities, we really must get to grips with this and simplify matters, particularly in view of the fact that we need to make greater efforts to ensure that small and medium-sized enterprises also take advantage of the opportunities that we want to provide by means of European funding and also, for example, the revolving funding that we want to offer more in the future; and we really need to look at how we can keep the red tape to a minimum.
On the other hand, I am also constantly having to point out that a large part of the bureaucracy is added at national level. In other words, not all the bureaucracy that arises in European projects originates from Brussels; rather, it is the combined effect of processes at national and European level. We need to work on this together. Mrs Mănescu, I agree with you that we must make the effort to develop standards in this area - although naturally I cannot dismiss national legislation and circumstances entirely. In principle, however, I am absolutely with you.
The subject of conditionality is also something that requires detailed consideration which we do not have sufficient time to go into here. It is undoubtedly a matter of identifying for each individual country and for each individual region, where necessary, the reasons for delays in implementing projects; generally, we know what they are already. In most cases, it is nothing to do with money - or at least not primarily so - but rather is due to other shortcomings. The thinking behind conditionality is to get rid of these in advance so as to ensure faster processing subsequently, which is in the interests of all concerned.
I am also grateful to the speakers who referred to the development and partnership contract and to the fact that this represents an opportunity, as Mr Olbrycht said, to push for the further involvement of the regional and local authorities. Some rethinking will be necessary for this as regards how we can actually implement it in a somewhat institutionalised way, and - let us not forget - in a way that is acceptable to the Member States. Here, I am relying on and building on the support and backing of the European Parliament, since the European Parliament, the Commission and the Committee of the Regions are of one mind on this. There is one further player, however, and that is the Member States; we need to convince the Member States that they, too, will benefit from an added value if they involve more people in programme planning and these people thereby come to identify with it far more.
I am also grateful for the comments - which I think came from the Group of the Greens/European Free Alliance - concerning growth. I am advocating qualitative and quantitative growth. We need both. Take research, for example: this is actually something that falls into the category of qualitative growth. If it is one of our main objectives to increase the share of renewable energy, for example, but fundamentally we also want to be more energy efficient, then a very important topic for research might be 'How can I store electricity, keep it ready and then make it available when I need it?', so that we can make our power generation even more efficient.
All in all, one thing has become clear: we will only be able to achieve our objectives if we in fact have a regional policy that reaches all the regions of Europe. As has also been said today, if we want to implement the EU 2020 strategy, we will only be able to do so if we can transport and implement this policy in all the regions, but taking into consideration the needs and requirements that exist locally.
Once again, many thanks - particularly to the two rapporteurs - for this very valuable work.
Mr President, I would like to begin by thanking all my fellow Members who made a significant contribution to this report and, ultimately, to the cohesion policy and its future. I also want to thank the shadow rapporteurs who tabled amendments and made contributions which were just as important, and also because we reached agreement together very easily.
I do not wish to go into too much detail on what was said. I also wish to thank you for the kind remarks you made to me. However, I would like to highlight what was said by the Commissioner in particular, comments that are very much worthy of approval. He said that the cohesion policy is a policy of investment in regions and people, which is a prerequisite for improving living standards in the European Union's regions. I fully concur with this view.
I similarly agree that we have your backing - for which we are grateful to you - for increased investment in every kind of infrastructure, as an absolute prerequisite for eradicating the disparities in the European Union.
With regard to the opinion expressed by Mr Besset, I simply want to say that if he had read the report closely, he would have realised that it also mentions economic growth based on a green economy. There is also the fact that I made a direct reference to the EU 2020 strategy where the green economy has been introduced as well. This is why I want to tell you that the report enjoys majority support at the moment.
Thank you once again to all of you and we hope that the future cohesion policy will progress along the right path.
Mr President, I would like to thank my fellow Members for their significant contributions to this report, particularly in its final version, as well as the shadow rapporteurs and the rest of my fellow Members who tabled amendments, not to mention those who spoke at such a late hour during the plenary debate.
Given that the vote taken within the Committee on Regional Development recorded a broad consensus among the political groups on the need to implement the principles and measures proposed in this report, I cannot help but be pleased that today's debate has also been in the same vein.
The working document was drafted following consultations with the European Commission, the Committee of the Regions and representatives of the beneficiaries, whom I would also like to thank once again for their contributions. As I already mentioned in my previous speech as well, I firmly believe that the European Commission will have the receptiveness and determination required to ensure that the solutions identified and proposed by us in the Committee on Regional Development will not simply remain at the proposal stage. We have come up with specific proposals, Commissioner. All you need to do is give them serious consideration. I mention this, especially as in the coming months, the European Union will have to define and adapt its future cohesion policy and 2020 strategy, as well as the conditions for their successful implementation.
Our desire is a new approach to multi-level governance, which will properly serve the EU's vital objectives, as well as a Europe of citizens characterised by economic growth, social progress and sustainable development.
The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
In order to achieve true social and economic cohesion among the Member States, first we need to address their differences, not just in terms of economic growth and development, but in terms of their physical location. At this stage, I see no point in talking of common measures. The measures for each Member State must differ, because their needs differ. As regards the role of the Commission in the procedures for providing assistance and monitoring good governance in regional policy, it is my view that it must first clearly outline and state its engagements. From my own experience in raising issues with the Commission, I either get an answer that is evasive, or am simply told that the question is not within its competence. I am from a country where, for many years, passing the buck has been standard procedure, and what I wish is for the competences of the Commission to be clearly delineated, so that we can get clear answers and precise actions in particular circumstances.
At present, there is a very marked threshold effect between regions that are eligible for funding under the convergence objective and those that are not. This is extremely detrimental to some regions which may not be poor but are certainly not rich. It would be very helpful if this threshold effect could be attenuated by creating an intermediate category of regions between the 'convergence' objective and the 'regional competitiveness and employment' objective. I am glad that this is one of the proposals put forward in the conclusions of the fifth report on cohesion. This intermediate category could be aimed at regions with per capita GDP of between 75% and 90% of the EU average. I would also like to see this system replacing the transition mechanism and covering regions other than those coming out of the convergence objective. In the context of negotiations on the next multiannual financial framework, the budget for this reshaped cohesion policy should remain the same. However, it is worth mentioning that just over 20 regions should be taken out of the convergence objective, which will entail savings of EUR 10 billion per year. This money could certainly be reallocated to a new intermediate category of regions.
I congratulate Mr Luhan on his work on the report. In connection with the report, I would like to draw attention to two points. As regards the connection between the implementation of the EU 2020 strategy and improved competitiveness, it is important to point out that cohesion and increased competitiveness are processes that presuppose and even strengthen each other. We cannot focus on supporting the most highly developed regions with a view to maximising the competitiveness of the EU, as this would present the risk of underdeveloped regions falling behind even further, which, in turn, would lead to significant social tensions and the instability of the entire European Union. Moreover, it is important to establish that although the cohesion policy contributes significantly to the realisation of the EU 2020 strategy, it alone cannot be responsible for the achievement of the objectives of the strategy. We must therefore establish consistency between the realisation of the objectives of the EU 2020 strategy and those of the cohesion policy, and the other policy areas must also contribute to an appropriate degree to the achievement of the objectives of the strategy. As my second observation, I would like to stress that I fully agree with the rapporteur in that GDP should remain the measure of determining Member State eligibility, as GDP has been the most reliable indicator of the level of development known to date. At Member State level, national authorities may use other indicators when distributing the resources, but at EU level, GDP must be retained as the benchmark of eligibility for aid.
The report on the proper administration of regional policy will strengthen the powers of regional and local bodies in implementing EU policies. Parliament has long supported the greater involvement of public bodies other than those at the national level in planning Community policies. The principle of partnership as set out in the Committee of the Regions' White Paper on Multi-level Governance must be strengthened right from the early phase of negotiations within the framework of EU discussions. The report supports a further simplification of both legislative and non-legislative regulations. However, it should be emphasised here that some Member States and their public bodies in particular often contribute to an administrative burden which is not required by Community regulations. Further correction is essential here. The rules of the subsidy programmes should be simplified to make individual processes more comprehensible, and so as to avoid dissuading potential beneficiaries from participating in projects. A high percentage of errors (12%) is reported over expenditure paid out in the implementation and financing of programmes. The highest error percentage is always reported in the area of public procurement and so-called ineligible costs. There is insufficient supervision by the European Commission, and it is clear that the Commission cannot set up a control system at all national levels. It is essential for the monitoring role of the Commission to be retained and supported at the start of programmes, but more could be transferred to Member States and their regional and local bodies during the programmes.
in writing. - (LV) In order to extend the influence of cohesion policy, certain decisive reforms are essential. The support provided by cohesion policy must be concentrated in three main directions. What is essential is first, geographical concentration; second, concentration in the scope of support; and, third, administrative concentration. This means that the extent of financial support must be directed to those EU Member States, those regions, where there is the greatest need. That is to say that an improvement in the socio-economic situation is impossible without the definite support of EU cohesion policy. This means that every region must assess the sectors that most urgently need to receive support, instead of nominating all possible sectors without deeper analysis. Every region should choose three to five of the 10 sectors offered by the Commission in which to concentrate 100% of the available support. This means that we must continue to ease the administrative burden. We must increase the degree of trust by the institutions involved, so that the number of functions carried out by those institutions may be optimised. I want to emphasise that the existing distribution criterion for EU cohesion policy support - GDP by purchasing power parity per capita (up to 75% of the EU average) - is an appropriate, tested and safe criterion for defining the arc of regions qualifying for support within the convergence framework, because it reflects the genuine disparities between EU Member States and regions.
I share the rapporteur's opinion that the Union's cohesion policy is one of the most important policies helping to increase the competitiveness of the region and to ensure sustainable development. As the international financial crisis had a negative influence on all regions of Europe to a greater or lesser extent, the cohesion policy, which provides added value, certainly has a very important role to play in ensuring that the regions can emerge from the lull stronger. The sad thing is that the governments of many EU Member States do not understand the role and importance of the regions - the local authorities - well enough, as they are afraid of losing their power to the regions. For example, the government of my home country, the Republic of Estonia, often adopts important laws pertaining to local authorities without taking the authority's decision-making processes into account. In order that the various regions are not discriminated against, more attention should now be paid to the regulatory action taken by the Member States' governments to make sure that their actions are not contrary to the Member States' own laws and European values. It is true that there are now many regions of Europe which have obtained major political support through the European Committee of the Regions, the European Court of Justice and the Commission in cases where the Member States' governments have ignored the rights of local authorities. I believe that an effective European cohesion policy and the fulfilment of the objectives set out in the directive will help to ensure the viability of the regions, but viable regions will increase the viability of the European Union as a whole and, at the same time, this will help prevent the marginalisation of border regions.
The Luhan and Mănescu reports set out quite rightly the principles on which our cohesion policy should be based. However, I would like to emphasise three areas in which we need to be more ambitious. The first is territorial cohesion. The concept is often quoted but rarely put into action in concrete terms. For example, we should pay special attention to border regions. The handicaps and problems that these regions experience reflect the limitations of European integration. These areas that mark a break should be turned into areas that help make connections. The next area is the unequal treatment of regions that oscillate between Objective 1 and Objective 2. There can be up to a tenfold difference in the aid given to some regions with the same GDP. It is time we established a transitional mechanism that gives equal treatment to all regions with GDP between 75% and 90% of the EU average. Lastly, we need to work on new performance indicators. The development challenges that regions face are linked to their own local constraints. We need to refine our criteria at all levels of governance so that we can accurately gauge the needs and aims of regional development.
Particular attention needs to be paid to the EU's cohesion policy in the interests of greater sustainable growth and increased competitiveness. In a Europe of the regions, GDP should continue to be the main criterion in determining regional eligibility for funding. However, European regional policy must cover all the regions, while being sufficiently flexible to take into account regional and territorial differences. If we are to exploit fully the potential for growth of the regions and achieve economic, social and territorial cohesion in the European Union, it is essential that particular attention is paid to competitiveness. In so doing, we must also take into consideration small-scale problems in wealthy Member States. In particular, research and innovation should play an important part in all the regions as a means of improving the EU's competitiveness, which is why it is necessary to continue to promote these areas in the future. Although the EU 2020 objectives are defined at Community level, it is vital that the local and regional authorities are involved more in their implementation; a bottom-up approach is essential if we are to implement the economic objectives of the EU 2020 strategy efficiently.
Cohesion policy must continue to be a key EU policy after 2013, with sufficient funding and with the following conditions: simplification of procedures for assigning resources from the structural funds, creation of a framework for public-private partnership, infrastructure established as a basic precondition for increasing global competitiveness, partnership as a condition for developing real partnerships with regional and local bodies and civil society and as a means to effectiveness, legality and transparency at the stage of programming and making use of structural funds, and the application of multi-level management, both on a vertical and horizontal level. There are certain other conditions as well, but if we want to fulfil the tasks of the 2020 strategy, I consider it essential to comply with the conditions mentioned previously.
Europe is currently going through a difficult period. The financial crisis of 2008-2009 is still being strongly felt in the economy, which is causing a widening of the gap between the wealthy regions of Western Europe and the poorer regions of Central and Southern Europe. This situation is making it necessary to strengthen mechanisms which are effective in fighting the crisis. The most important of these at Union level are cohesion policy and the regional funds. As a result of the cofinancing of investment at local level, they have become an effective symbol of a European cooperation which has risen above national interests. They also made a significant contribution to extending the area which enjoyed economic growth between 2004 and 2007, as well as to reducing the gap between the countries of the old and the new Europe.
This is why it has become so important to increase Union funds for cohesion policy in the Financial Framework for 2013-2020, to maintain convergence as a primary objective, and to maintain the current mechanism for selecting beneficiaries based on GDP levels in different regions. I think the possibility of raising the level of investment cofinancing from 75% to 80% while, at the same time, reducing financing for the remote regions is also important. From the point of view of the countries of Western Europe, I think it is also important to continue the financing of infrastructural investments, particularly in the vertical strip which joins the north and south of Europe.